 


109 HR 4422 IH: Safeguarding Explosives for Homeland Security Act
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4422 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Shays (for himself, Mr. Lantos, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To enhance homeland security by preventing unauthorized access to explosive materials stored by State or local agencies. 
 
 
1.Short titleThis Act may be cited as the Safeguarding Explosives for Homeland Security Act.  
2.Prevention of unauthorized access to explosive materials stored by State or local agencies 
(a)Reports on locations, types, and amounts of stored explosive materials 
(1)Initial reportsWithin 6 months after the date of the enactment of this Act, each State shall submit to the Attorney General a written report that specifies each location at which any agency operating under State law stores or keeps explosive materials that have been shipped or transported in interstate or foreign commerce, and the types and amounts of such materials stored or kept at the location. 
(2)Subsequent reportsAt such times as the Attorney General shall provide in regulations, each State shall submit to the Attorney General a written report that updates the most recent report submitted by the agency pursuant to this subsection. 
(b)Regulations governing storage of explosive materialsWithin 6 months after the date of the enactment of this Act, the Attorney General shall prescribe final regulations governing the storage and keeping by State or local agencies of explosive materials that have been shipped or transported in interstate or foreign commerce. The regulations shall set forth the standards of public safety and security against theft which any place at which explosive materials that have been shipped or transported in interstate or foreign commerce are so stored or kept shall meet, and shall, at a minimum, require any such place to be subject to video surveillance or to have in operation an alarm system capable of notifying the agency of unauthorized entry. 
(c)Inspection authorityThe Attorney General may enter during business hours any place where a State or local agency stores or keeps explosive materials that have been shipped or transported in interstate or foreign commerce, for the purpose of inspecting the explosive materials and determining whether the materials are being stored or kept in compliance with the regulations prescribed under subsection (b). 
(d)Authority to impose penalty for noncompliance 
(1)Authority to reduce grantsIf a State or local agency fails to comply with this section or any regulation prescribed under this section, the Attorney General may reduce by 10 percent the funds that the agency would otherwise receive, or would otherwise be allocated, under any grant program of the Department of Justice. 
(2)Reallocation of fundsAny funds that are not allocated to a State or local agency by reason of paragraph (1) shall be reallocated to other State or local agencies whose grants are not reduced by reason of paragraph (1). 
3.Matching grants 
(a)ApplicationA State or local agency may submit to the Secretary of Homeland Security an application for a grant under this section, which shall contain— 
(1)a good faith estimate of the total amount the agency will need to expend to comply with the regulations prescribed under section 2(b); and 
(2)a certification that the agency has obtained commitments to receive from State or local sources sums totalling not less than ½ of the amount referred to in paragraph (1), and will expend the sums to achieve such compliance. 
(b)Grant authorityThe Secretary of Homeland Security may make a grant under this section to an applicant therefor if— 
(1)the application contains the information required by subsection (a)(1) of this section; and 
(2)the applicant has submitted to the Secretary of Homeland Security all reports required from the applicant by or under section 2(a). 
(c)Amount of grantThe amount of the grant to be made to an applicant under this section shall not exceed ½ of the amount set forth in the application pursuant to subsection (a)(1). 
(d)Use of grantAn applicant who receives a grant under this section shall use the grant only to cover the cost of complying with the regulations prescribed under section 2(b). 
(e)Limitations on authorization of appropriationsFor grants under this section, there are authorized to be appropriated to the Secretary of Homeland Security $10,000,000, without fiscal year limitation. 
4.DefinitionsIn this Act: 
(1)Explosive materialsThe term explosive materials has the meaning given in section 841(c) of title 18, United States Code. 
(2)AgencyThe term agency does not include any component of the National Guard.  
(3)StateThe term State includes the District of Columbia. 
 
